Citation Nr: 0832928	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  06-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for bilateral shin 
splints, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from March 1982 to 
September 1982 and from October 1982 to December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that continued a 20 percent 
rating for bilateral shin splints.  


FINDINGS OF FACT

1.	The competent medical evidence shows that the veteran does 
not have any increase in symptomatology that is related to 
her service-connected bilateral shin splints.  

2.	The competent medical evidence indicates that the 
veteran's current lower extremity pain is caused by her 
service-connected fibromyalgia, which is currently rated as 
40 percent disabling.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral shin splints have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 
5312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004 and a 
rating decision in March 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the January 2006 
supplemental statement of the case.  The RO sent additional 
notice in March 2006.  However, the issuance of a 
supplemental statement of the case is not required because no 
additional evidence was added to the claims folder subsequent 
to that notice.  38 C.F.R. §§ 19.31, 19.37 (2007).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained several medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Separate diagnostic codes (DCs) identify the various 
disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service, and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41.  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 3.159(a) 
(2007).  Lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned.  The 
additional code is shown after the hyphen.  38 C.F.R. § 4.27.  
The veteran's lower extremity pain has been analogously rated 
under DCs 5299-5312.  38 C.F.R. §§ 4.20, 4.27.  Diagnostic 
Code 5312 pertains to injuries to Muscle Group XII.  The 
function of Group XII muscles is dorsiflexion, extension of 
toes, and stabilization of arch.  These muscles include 
tibialis anterior, extensor digitorum longus, extensor 
hallucis longus, and peroneus tertius. 

Under DC 5312, a slight disability warrants a 0 percent 
rating, a moderate disability warrants a 10 percent rating, a 
moderately severe disability warrants a 20 percent rating, 
and a severe disability warrants a 30 percent rating.  38 
C.F.R. § 4.73, Diagnostic Code 5312 (2007).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Under the guidelines for evaluating muscle disabilities, a 
slight disability is typical of a simple wound of the muscle 
without debridement or infection.  Service department records 
show brief treatment and return to duty.  The disability 
healed with good functional results.  There are no cardinal 
signs or symptoms of muscle disability shown.  Objective 
findings are of a minimal scar, with no evidence of fascial 
defect, atrophy, or impaired tonus.  There is no impairment 
of muscle function and there are no metallic fragments 
retained in the muscle tissue.  38 C.F.R. § 4.56(d)(12).   

A moderate disability is typical of a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell, or shrapnel fragment, without explosive effect 
of high velocity missile, residuals of debridement, or 
prolonged infection.  Service department records or other 
evidence shows in-service treatment for the wound.  There is 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective evidence shows entrance and (if present) exit scars 
which are small and linear, indicating the short track of the 
missile through the muscle tissue.  There is some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).   

A moderately-severe disability is typical of a through and 
through or deep penetrating wound by a small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection or sloughing of soft parts, and 
intermuscular scarring.  Objective findings include entrance 
and (if present) exit scars indicating the track of the 
missile through one or more muscle groups, indications on 
palpation of the loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).   

Severe disability consists of through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings of a 
severe disability include the following: ragged, depressed, 
and adherent scars that indicate wide damage to the muscle 
groups in the missile track; palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements in comparison to the corresponding muscles of the 
uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56 (d)(4).  

If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56 (d)(4)(iii).  

A March 2004 physical examination of the veteran's legs 
revealed no swelling, heat, redness, instability, giving way, 
locking, or abnormal motion.  There was no history of 
infection, constitutional symptoms of bone disease, fevers, 
chills, weight loss, night sweats, or loss of appetite.  
Although the veteran complained of tenderness to touch on 
both shins, she had a normal range of motion in her hips, 
knees, and ankles.  No abnormal angulation was seen.  She 
complained of pain, weakness, and some stiffness.  She had 
pain in both legs even with prolonged sitting or standing.  
After sitting, her legs felt numb.  Medication did not 
alleviate the pain.  Flareups occurred daily near the end of 
the day and were relieved with rest.

A January 2003 motor nerve conduction study of both lower 
extremities suggested possible denervation.  However, that 
finding is not sufficient to justify an increased rating 
under DC 5312, because the evidence does not show that 
finding is related to the service-connected shin splints. 

During a December 2004 VA examination, no inflammatory 
process was detected in the veteran's joints.  She had 
trigger point tenderness in the bilateral shin area.  Her 
muscle strength was 3-4/5 in all major extremities.  Ankle 
dorsiflexion was 0 to 10 degrees bilaterally on three 
evaluations.  She had some rigidity in the range of motion in 
her feet.  Ankle plantar flexion was 0 to 25 degrees on the 
right and 0 to 40 degrees on the left.  Knee flexion was 0 to 
110 on the right and 0 to 120 on the left.  Her knee joints 
were stable. 

After a careful review of the evidence, the Board finds that 
an increased rating is not warranted for the veteran's 
service-connected bilateral shin splints.  In order to 
warrant more than the 20 percent rating assigned for the 
bilateral condition, the evidence would need to show that one 
of the legs had at least severe muscle impairment, or that 
one of the legs had at least moderately severe muscle 
impairment while the other had at least moderate muscle 
impairment.  The Board finds that an increased rating is not 
warranted because that is not shown by the evidence of 
record.  An increased rating could also be warranted where 
the evidence showed moderate disability of each leg, with the 
bilateral factor added.  38 C.F.R. § 4.26 (2007).

The Board finds that the evidence does not show moderate 
disability of the legs that would warrant the assignment of 
an increased rating.  The evidence of record does not show 
any through and through or deep penetrating wounds of the 
muscle group.  The service department records show in-service 
treatment for the shin splints.  However, the record does not 
show consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  The 
evidence of record does not show that the veteran's shin 
splints result in loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement.

The veteran has complained of lower extremity pain.  However, 
the pain is not shown to be fatigue-pain, but to be constant, 
even with prolonged sitting or standing.  Furthermore, that 
pain is shown to be due to fibromyalgia, which is separately 
rated.  Although the veteran's disability may be rated under 
various diagnoses, the Rating Schedule instructs the 
evaluator to avoid pyramiding.  The evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14.  Implicit within [the language 
of 38 U.S.C.A. § 1155 is the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology.  Such a result 
would overcompensate the claimant for the actual impairment 
of earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).

The objective evidence does not show entrance or exit scars.  
The evidence does not show any loss of deep fascia or muscle 
substance or impairment of muscle tonus.  The evidence also 
does not show loss of power or lowered threshold of fatigue.  
Therefore, the Board finds that moderate muscle disability is 
not shown in either lower extremity due to the veteran's shin 
splints.  Therefore, an increased rating greater than 20 
percent, is not warranted.

The Board has examiner other potentially applicable 
diagnostic codes and finds that those diagnostic codes do not 
provide any basis for the assignment of an increased rating.  
The evidence does not show any impairment of the tibia or 
fibula due to the shin splints.  Therefore, a higher rating 
under diagnostic code 5262 is not warranted.  38 C.F.R. 
§ 4.71a (2007).  Furthermore, the evidence does not show any 
associated disability of the knee, ankle, or hip which would 
warrant consideration of the disability pursuant to 
diagnostic codes for rating those joints.

The Board acknowledges the statements submitted by the 
veteran, her husband, and her friends regarding the severity 
of the pain in her legs.  However, as laypersons, they are 
not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what she experiences.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Board also acknowledges that the record indicates that 
the veteran has repeatedly complained of and been treated for 
pain in her shins.  However, the record demonstrates that her 
current lower extremity muscle pain is due to her service-
connected fibromyalgia, which has been rated as 40 percent 
disabling.  The veteran was originally granted service 
connection for bilateral shin splits in March 1996.  At that 
time, she was experiencing leg pain on exercise and sometimes 
had a limp.  However, physical examination failed to show any 
disability of the legs. 

In June 2001, the veteran underwent a VA examination wherein 
she reported having a history of leg pain, chronic fatigue, 
and depression.  After examining the veteran, the physician 
opined that she exhibited a classic history for 
fibromyalgia/chronic fatigue syndrome.  The examiner further 
stated that, "It is unlikely that the patient's lower 
extremity pain is related to shin splints."  The Board notes 
that the veteran was granted service connection for 
fibromyalgia and has been assigned a 40 percent rating for 
that disability.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's bilateral shin 
splits warrant no more than a 20 percent rating during the 
entire period under review.  As the preponderance of the 
evidence is against the claim for an increased rating, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for bilateral shin splints 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


